United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1709
                        ___________________________

                                Johnny Lee Johnson

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                                 William Sperfslage

                      lllllllllllllllllllllRespondent - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: January 15, 2019
                              Filed: April 26, 2019
                                  [Unpublished]
                                  ____________

Before GRUENDER, WOLLMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Johnny Lee Johnson appeals the district court’s1 denial of his petition for
habeas corpus under 28 U.S.C. § 2254. He argues that he received ineffective

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
assistance of counsel during trial and on direct appeal from his Iowa conviction for
two counts of first-degree murder. We affirm.

        On April 29, 2007, Johnson shot and killed his estranged wife and the man she
was dating. Johnson’s teenage daughter witnessed him in the act of murdering her
mother, after which Johnson declared, “It is over. She was f’ing him. I’m going to
jail, and I don’t care.” State v. Johnson, 778 N.W.2d 218, 2009 WL 4842480, *1
(Iowa Ct. App. 2009) (unpublished table decision). Shortly thereafter Johnson called
his sister-in-law and said, “I have some sad news. I shot Kim.” Id. at *1 n.1. In a
later phone call he told her that he had “shot them both.” Id. When Johnson later met
his brother at the sheriff’s office to turn himself in, he told his brother that he had
likely scraped his hand while “beating them . . . to make sure they were dead.” Id. at
*1 (alteration in original). Johnson again confessed to the killings during
interrogation by police.

       Physical evidence also linked Johnson to the crime scene. Law enforcement
officers recovered Johnson’s Czechoslovakian pistol from where he had told them he
had thrown it and confirmed that it matched the shell casings from the crime scene.
Johnson’s DNA was found on a beer can near his wife’s apartment, as were his
muddy footprints. Finally, his wife’s blood was found on his blue jeans.

       Before trial began, it was decided that Johnson would wear shackles on his
legs. How that decision was made is not clear from the record, but Johnson evidently
did not object. Johnson confirmed during a pretrial conference that he had spoken
with his counsel regarding the shackles and consented to the court’s instructing the
jury that they should assign no significance to the shackles. The court stated that it
would inform the jury that Johnson had agreed to wear shackles so that the sheriff’s
deputies could patrol the wintry roads instead of standing in the courtroom. There is
no record, however, of the court’s actual statement to the jury.



                                         -2-
       Johnson did not challenge the shackling on direct appeal, but later sought post-
conviction relief, claiming that his trial and appellate counsel had been ineffective
for, inter alia, failing to object to his shackling at trial and failing to raise the issue
on direct appeal. A state trial court initially granted Johnson a new trial, but the Iowa
Court of Appeals reversed, holding that Strickland v. Washington, 466 U.S. 668
(1984), governed Johnson’s claims for ineffective assistance of counsel arising from
the shackling. Johnson v. State, 860 N.W.2d 913, 919-20 (Iowa Ct. App. 2014). On
remand, the trial court found that Johnson could not show a reasonable probability
that the result of his trial would have been different in the absence of the errors he
alleged. See Strickland, 466 U.S. at 694. The court of appeals affirmed. Johnson v.
State, 886 N.W.2d 617, 2016 WL 4803734, *6 (Iowa Ct. App. 2016) (unpublished
table decision). The federal district court subsequently denied Johnson’s habeas
petition, granting a certificate of appealability only as to the shackling issue.

      “In reviewing a federal district court’s denial of habeas relief, we review
findings of fact for clear error and conclusions of law de novo.” Ervin v. Bowersox,
892 F.3d 979, 983 (8th Cir. 2018). Relevant here, Johnson must show that the state
court adjudication “resulted in a decision that was contrary to, or involved an
unreasonable application of, clearly established Federal law, as determined by the
Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). “[T]he application of
Supreme Court holdings must be objectively unreasonable, not merely wrong.” Ervin,
892 F.3d at 983 (internal quotation marks omitted).

       Johnson does not argue on appeal that he can demonstrate prejudice under
Strickland. He contends instead that prejudice should be presumed based on either
the holding in Deck v. Missouri, 544 U.S. 622 (2005), or the doctrine of structural
error. We conclude that neither applies here.

     In Deck, the shackling issue was raised on direct appeal. The Court held that
“where a court, without adequate justification, orders the defendant to wear shackles

                                           -3-
that will be seen by the jury, the defendant need not demonstrate actual prejudice to
make out a due process violation”; instead, the government must prove beyond a
reasonable doubt that the error was harmless. Id. at 635. Because Deck was decided
on direct appeal, however, it did not clearly establish a standard for collateral
proceedings.

       After analyzing Deck and other cases from federal and state courts, the Iowa
Court of Appeals agreed with the majority of jurisdictions that Johnson should be
required to show prejudice to establish ineffective assistance of counsel. See, e.g.,
Marquard v. Sec. for Dep’t of Corr., 429 F.3d 1278, 1313-14 (11th Cir. 2005); People
v. Robinson, 872 N.E.2d 1061, 1071-72 (Ill. 2007). That conclusion was not “an
error well understood and comprehended in existing law beyond any possibility for
fairminded disagreement.” Harrington v. Richter, 562 U.S. 86, 103 (2011). In Steen
v. Schmalenberger, 687 F.3d 1060, 1063-64 (8th Cir. 2012), we denied a similar
habeas petition, holding that the North Dakota Supreme Court did not unreasonably
interpret the law when it required a petitioner to show in a collateral challenge that
he was prejudiced by wearing an orange prison jumpsuit during his trial. There has
been no intervening Supreme Court decision clearly establishing a different rule.
Indeed, the standard adopted by the Iowa Court of Appeals is consistent with the
Supreme Court’s subsequent decision in Weaver v. Massachusetts, 137 S. Ct. 1899,
1911 (2017), which held that “when a defendant raises a public-trial violation via an
ineffective-assistance-of-counsel claim, Strickland prejudice is not shown
automatically.”

        Johnson argues alternatively that his counsel’s performance was so deficient
that it constructively denied his right to counsel and thus constituted structural error.
The Iowa Court of Appeals held that Johnson had failed to show a denial of his right
to counsel. Because Johnson fails to submit any legal authority rendering that
decision unreasonable, we reject his argument that structural error occurred during
his trial. See 28 U.S.C. § 2254(d)(1).

                                          -4-
      Finally, we deny Johnson’s request to expand the certificate of appealability
to embrace the other issues he raised in the district court.

      The judgment is affirmed.
                     ______________________________




                                        -5-